Title: To George Washington from Anthony Whitting, 15–16 January 1792
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon [and Alexandria, Va.] Jany 15th [–16] 1792

In a Letter wrote on Friday last I informed your Excellency of the Loss of your letter by Dogue run Will. I sent him to Town on friday with a Letter to a friend of mine begging he would Give every assistance in his power in endeavoring to find it which he I believe did but without Success—Not knowing its Contents I can make no reply. However there are a few things I Could wish to Mention in order to Get your information. The first is respecting a fence around the ferry new Barn. no directions have ever yet been Given me but it will not look finishd untill a post & rail fence is put around it likewise a Stack & Straw yard should be made with a Good post & rail fence and as we are now hauling rails for the Lane fence it will be proper to know in what form or Manner you Sir will Chuse it Laid of. Whether the Lane will Go any farther than the begining of the Barn Yard or will be Continued into N. 3 Ferry field Where the Brick yard was—The Size of the Yard will likewise be proper to be pointed out as well as its form. There Should be I think two Good Corn Houses built near the Barn the floor being a Good place to Get out Corn with expedition.
I have Grubbd the Visto through to the White Gate Only yet forty feet wide as there is now a better Oppertunity of Staking it properly. I Could wish if You Sir have no Objection to plant Ever Greens & some Other trees in a Line with the Outsides that is at fifty feet each side from the Centre as at present the trees are so thin no regular line will be seen, from this appearance now to be seen it will look very well when 100 feet wide, and I think will be improved by trees planted as above. A farther improvement might be made by continuing the Visto as far as a prospect can be Obtaind. that may be to the extremity of the hill leading to Muddy hole Branch any farther attempt I believe would be fruitless this however would be then better seen if the fall there should be so Great as not to admit of the tops of the trees being seen it might bring to View some of the Grounds over by Pools,

if not there might be a Large Clump of Ever Greens planted on each side and Something like an Obelisk fixd in the Centre where it terminates. this I have seen done when no farther prospect could be Obtaind and it has lookd very well[.] A few trees planted in the Lane leading to the ferry Barn in a line with each Fence would I think have a very Good appearance. We have been Getting Ice since Thursday but the Snow in places is very deep and it has been Very Cold we Got but little till yesterday⟨.⟩ Many of the Carts have been employd hauling wood. Shall fill the house as soon as possible it being a fine Oppertunity but the Carts will again be hauling wood to Morrow Morning which will hinder some time—This is a severe Spell of Weather but there being plenty of Snow on the Ground will I hope keep the Wheat from injury—I am Surprizd at not hearing from Major Washington since he left Mount Vernon as he promisd to write me as soon as he Got to Coln. Bassets I hope he is not sick or any thing happend that has prevented him. I am Honrd Sir Your Obdt Servt

A. Whitting
Alexandria January 16/ 1792

 
I have just found the Letter Will dropt in the snow it was pickd up by a Negro boy & Carried to the post Office where I have just now receivd it. I have seen Mr Bushrod Washington who informd me your request in seeing Coln. Little before I had your Excellency Letter, he farther informed me Coln. Little was in Town at Wards Tavern I have been there and find he is Gone to Dr Browns Funeral shall endeavor to see him before he leaves Town & Get fuller information respecting the Trespass on your Excellencys Lands. The Spring Mules have been some time on the Wheat N. 2 Ferry & last week had a Shelter Made the six Mules you desired to be Got up was so done before Major Washington Left Mount Vernon. I advised the taking of the Mule from River Plantn & that from Dogue run which was done & the best Other four which could be pickt out. they are all halter broke & well taken Care off But the finest mules will be the present Spring Mules these if taken Care of will do Credit to the Jacks as well as the proprieter I should think they will be as large at 2 years Old as these we have now up are at 3 years—The Overseers have all been Charged by me to Count there stock of all sorts every week but such is there Stupidity that I Cannot Confide in there

Counting them which is the reason of the late reports being somewhat Confusd my time has been very much taken up with the Sick people in preparing medi⟨c⟩ine & attending them I have applyd to Dr Craik & he has been down & I have frequently his directions we have several now very sick Beck at ferry I think will not recover Isaacs two Girls Mima & Ally are both very poorly & young Boatswain is very sick Some of the Others Sall at Dogue run Betty Davis[,] Delia at frenchs Charlotte Caroline &c. are now better.

A.W.

